793 F.2d 1294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.THEODORE WRIGHT, Defendant-Appellant.
86-3319
United States Court of Appeals, Sixth Circuit.
5/28/86

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  JONES, CONTIE and MILBURN, Circuit Judges.


1
On March 28, 1986, the jury returned a guilty verdict on three counts of an indictment that charged appellant with various drug-related offenses in this drug case.  On April 1, 1986, appellant filed his notice of appeal and now seeks bail pending appeal and appointment of counsel.


2
Generally, the notice of appeal should be from the judgment and where no judgment of conviction, sentence and commitment have been entered, the notice of appeal is premature.  See Federal Rules of Appellate Procedure 4(b).  The proper procedure is an appeal from the final judgment, which, in a criminal case, is the sentence.  Berman v. United States, 302 U.S. 211 (1937).


3
Since the district court docket sheet indicates that no final judgment had been entered when appellant filed his notice of appeal, it is ORDERED that this appeal be and hereby is dismissed.  The motions for bail pending appeal and for appointment of counsel are hereby denied as moot.